DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           Claims 1, 6, 9-10, 12, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wienand in view of Li et al. (U.S. 20040184700/ U.S. 6944360) [hereinafter Li].
Wienand discloses in Figs. 1a, 1b a device comprising a thermal interface material sheet (thermally conductive sheet/ thermal coupling layer 12, an electrically insulative layer 5 to be disposed between a heat generating electrical component) integrated circuit with a heat distributor) 1, 4 and a cooling device 13, the thermal interface material sheet/ material 5 comprising at least one thin film temperature sensing resistor 7 [0012] with connecting leads/ electrical conductors [0028] connected to the temperature sensor 7 for measuring a property related to the heat generating electrical component 1, 4. The electrically insulative sheet/ material 5 comprising a top portion and a bottom portion enveloping the temperature sensor 7 from both sides.

Wienand does not explicitly teach first and second electrically insulating layers and a lubricating layer.
For claims 6, 10, 12: Li discloses in Figs. 4A, 4B a thin film sensor 400 within two electrically insulating layers 404 and 408 [0037].
Li teaches a lubricating layer 410 on top of the insulating layer 408 [0038] made of metal to make temperature more uniform in the sensor layer 406 to minimize thermal stress [0038], thus, wear, and an adhesive layer 402 between the layers 404 and 401 [0037].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device of Wienand, so as to have two electrically insulative layers instead of one of Wienand, so as to insulate the temperature sensors and its conductors from short circuit and obtain accurate results of measurements, as well known in the art, and because two electrically insulative layers of LI will perform the same function of electrically insulating the sensor by covering both/ all sides of it, if they would replace the electrically insulative sheet of material of Wienand.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to add a lubricating layer, so as to protect the thermal interface from direct physical contact with the component and/ or heatsink/ cooling device.
Official Notice is taken with respect to claim 15: the use of the particular material, i.e., carbon based layer, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the thermal interface material disclosed by Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have the thermal interface made of carbon based layer, since carbon is a material very well known in the electrical art.
Official Notice is taken with respect to claim 16: Having the particular size of the interface material and the insulating layers, absent any criticality, is only considered to be the “optimum” or “preferred” length/ size used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the length of the area whose temperature is being measured, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to select the size of the thermal interface and the size of insulating layers based on the intended used of the device.
The method claims will be met during the normal operation of the device stated above.
            Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wienand and Li, as applied to claims above, and further in view of Kwak et al. (U.S. 20100090329/ U.S. 8294247) [hereinafter Kwak].
Wienand and Li disclose the device as stated above.
They do not explicitly teach the limitations of claim 2.
For claim 2: Kwak teaches to make a thin film thermocouple 114 by a PVD process [0043].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to make the temperature sensors by a PVD process, since, as taught by Kwak and well known in the art, the PVD is a known process, thus, manufacturing costs will be minimized.
            Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wienand and Li, as applied to claims above, and further in view of Halsley, IV et al. (U.S. 20170354029) [hereinafter Halsey].
Wienand and Li disclose the device as stated above.
They do not explicitly teach the limitations of claim 3.
For claim 3: Halsley teaches to make a thin film conductor by PVD process [0026]. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to make the conductors by a PVD process, since, as taught by Halsley and well known in the art, the PVD is a known process, thus, manufacturing
costs will be minimized.
            Claims 5, 7-8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wienand and LI, as applied to claims above, and further in view of Wang et al. (U.S. 8998454) [hereinafter Wang].
Wienand and LI disclose the device as stated above.
They do not explicitly teach the limitations of claims 5, 7-8, 11.
Wang discloses in Fig. 3 a device in the field of applicant’s endeavor and states that an (second) insulating layer 30 could be attached (comprise) an adhesive 35 and an (first)
insulating layer 10 could be attached by an adhesive 15 to a conductive layer (acting as a thermally conductive thermal interface made of copper).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to attach the insulating layer with an adhesive, so as to keep it on place, in order to avoid dislodgement and maintain accurate results of measurements. 
Official Notice is taken with respect to claim 7: the use of the particular material, i.e., carbon based layer, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the thermal interface material disclosed by Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have the thermal interface made of carbon based layer, since carbon is a material very well known in the electrical art.
The Official Notice is taken with respect to claim 8: Having the particular size of the interface material and the insulating layers, absent any criticality, is only considered to be the “optimum” or “preferred” length/ size used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the length of the area whose temperature is being measured, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to select the size of the thermal interface and the size of insulating layers based on the intended used of the device.
              
Response to Arguments
              Applicant states (03/23/21) that the sheet of the applicant is different from the sheet of Weinand. 
Applicant states that Wienand does not teach a sheet but teaches an electrically insulative material 5 which is also an adhesive, which glues to the heat sink.
This argument is not persuasive because Weinand teaches (by the broadest reasonable interpretation), discloses a sheet of material/ a layer of material to envelope the sensor from all sides including a top side and a bottom side. LI teaches two layers of materials to envelope the sensor from a top side and a bottom side. Therefore, the combination of Weinand and Li, wherein the material of Weinand is substituted by the material/ two layers of Li, will perform the same function of electrically insulating the sensor. Thus, the structure of Weinand/ LI comprising a heatsink, a thermal layer and two electrically insulative layers, as claimed by applicant.
Also, in response to Applicant’s argument that the Wienand includes an additional structure (feature)/ adhesive not required by Applicant’s invention, it must be noted that the reference discloses the invention as claimed. The fact that it discloses additional structure (feature) not claimed by Applicant is irrelevant.
Applicant states that Li discloses a specific structure serving for specific purposes.
This argument is not persuasive because, in the rejection on the merits, the Examiner uses LI only for its teaching that a sensor could be enveloped/ encapsulated by two electrically insulative layers for insulation purposes.
Gelorme and Chey have now been withdrawn. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For claim 3: Jamali et al. (U.S. 10408896) [hereinafter Jamali] teaches to make a thin film wire adhesion layer 106 by PVD process. This would also suggest some adhesive. 
For claims 2, 3: Kulkarni et al. (U.S. 8033722) teaches in Fig. 5 9 and related text) a thin film thermocouple 12 and conductors/ thin film leads made by PVD process and deposited onto a (first) dielectric (electrically insulating) film.
RU 2023742 Cl [hereinafter RU] for claims 6, 12: RU discloses an insulating material/ layer comprising a wear resistant layer/ epoxy layer/ lubricating layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        April 05, 2021